DETAILED ACTION
1.	The following Office Action is based on the preliminary amendment filed on January 24, 2020, having claims 1-15. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouyang et al. (US 2018/0192433 A1) (reference disclosed by applicant). 
For claims 1, 8, and 15, Ouyang discloses receiving one or more traffic classes (TCs) related to one or more packets (par. 152-153, receiving downlink data packets comprising a service identifier such as a traffic class (TC)) from a higher layer (par. 207, the downlink data packet is coming from the application (higher) layer);
mapping the one or more TCs and one or more proximity-based service per-packet priorities (PPPPs) (pars. 158-159, each service identifier is mapped to a PPPP); and
transmitting the one or more packets related to the one or more PPPPs to a second apparatus based on the mapping (pars. 160 and 216, the packet is then transmitted to a relay device). 
For claims 2 and 9, Ouyang discloses mapping each of the one or more TCs and each of one or more PPPPs in one-to-one (pars. 158-159, each service identifier is mapped to a PPPP);
For claims 6 and 12, Ouyang discloses mapping the one or more TCs and the one or more PPPPs based on preconfigured mapping information in the first apparatus (pars. 213-215, stored mapping relationship is used to map the one or more TCs). 
For claim 14, Ouyang discloses determining at least one TC related to the one or more PPPPs among the one or more TCs and determining a TC of which priority is a highest among the at least one TC (par. 166-169, service identifier of a packet with priority 1 (highest priority) is mapped to PPP information). 

Allowable Subject Matter
6.	Claims 3-5, 7, 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471